COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Humberto Lopez, Jr. and Olga Lopez v. Mayra Rivas and Linda Lopez

Appellate case number:   01-14-00592-CV

Trial court case number: 2011-32028

Trial court:             190th District Court of Harris County

      On September 2, 2014, appellees timely filed an objection to our order of August 25,
2014 referring the parties to mediation. Having considered the basis for the objection, we
VACATE our mediation order of August 25, 2014.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually    Acting for the Court


Date: December 23, 2014